        Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Northern Division)

James Davis
8212 Pembrook Ct.
Frederick, MD 21704
 Plaintiff

v.

DBG Property Management LLC, d/b/a
Renters Warehouse
9841 Broken Land Parkway, Suite 210
Columbia MD 21046
Serve on:
       Rebekah D. Lusk, Esq.
       113 E. Church St.
       Frederick, MD 21701
and

Experian Information Solutions, Inc.
505 City Parkway West
Orange County, CA 92668
Serve on:
       The Corporation Trust Incorporated
       2405 York Rd., Suite 201
       Lutherville Timonium, MD 21093
         Defendants

________________________________________________________________________


                                COMPLAINT
                                     &
                           REQUEST FOR JURY TRIAL

      Plaintiff James Davis, through his undersigned attorneys Ingmar Goldson and The

Goldson Law Office, LLC and Joseph S. Mack hereby bring this Complaint and Request

for Jury Trial against Defendants DBG Property Management LLC, d/b/a Renters




                                            1
            Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 2 of 11



Warehouse (“DBG Property Management”) and Experian Information Solutions, Inc.

(“Experian”), and in support thereof states:

                                 I.    INTRODUCTION

       1.       This is an action filed under the Fair Credit Reporting Act (the “FCRA”), 15

U.S.C. §§ 1681 et. seq. relating to a false report by Defendant DBG Property Management

to Defendant Experian that Plaintiff had not paid $3,500.00 in rent that he had, in fact, paid.

Plaintiff disputed this fraudulent reporting, triggering a requirement under the FCRA for

Defendant Experian and Defendant DBG Property Management to conduct reasonable

investigations, which they failed to do, leaving the derogatory information on Plaintiff’s

rental history credit report, preventing him from renting a new home and causing numerous

substantial consequences to Plaintiff.

                                      II.   PARTIES

       2.       Defendant DBG Property Management is a property management company

and a furnisher as defined by the FCRA that regularly conducts business throughout

Maryland, including in Montgomery County.

       3.       Experian is an Ohio corporation registered to do business in Maryland. Its

principal office is 505 City Parkway West, Orange, CA 92668. Its registered agent in

Maryland is The Corporation Trust, Incorporated, 2405 York Road, Suite 201, Lutherville,

Timonium, MD 21093-2264. Experian regularly conducts business throughout Maryland,

including in Montgomery County.

       4.       Experian is a consumer reporting agency under 15 U.S.C. §1681a(f).



                                               2
            Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 3 of 11



       5.       Defendant Experian has a division it calls “Experian RentBureau,” which

aggregates reports of alleged debts owed by consumers to landlords and property managers

and, for a fee, makes that data available to landlords running a check on prospective tenants.

These activities also qualify as the activities of a consumer reporting agency under 15

U.S.C. §1681a(f).

                         III.    JURISDICTION AND VENUE

       6.       This Court has jurisdiction over this matter because the operative events in

this Complaint took place in Montgomery County, the Defendants regularly transact

business in Maryland, and the Defendants have availed themselves of the jurisdiction of

this Court.

       7.       Plaintiff’s claims against Defendants are brought pursuant to the FCRA.

Accordingly, this Court has subject matter jurisdiction under 28 U.S.C. § 1343.

       8.       Venue is proper in this District under 28 U.S.C. § 1391(b).

                           IV.     STATEMENT OF FACTS

                                    A. Plaintiff’s Apartment

       9.       In early 2018, Plaintiff rented a single-family home located at 18926 Impulse

Lane, Gaithersburg, MD 20879 (the “Property”) for residential purposes. The rent was

$1,750.00 a month. Defendant DBG Property Management acted as a property manager

for the home, and Plaintiff directly paid Defendant DBG Property Management the

$1,750.00 security deposit and the rent for the first month.

       10.      Plaintiff timely paid the security deposit and each month’s rent, and lived at

the Property without incident until he moved out on June 21, 2020, owing nothing.

                                               3
            Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 4 of 11



       11.      Plaintiff intended to move into a new home in late 2019 and placed a rental

application at a home he chose. However, his application was denied, and he was told it

was because of a report provided by Defendant Experian through its Experian RentBureau

division.

       12.      Plaintiff obtained a copy of his report from Experian RentBureau and

discovered that Defendant DBG Property Management was claiming that he owed

$3,5000.00 and had never paid any money for the Property, despite the fact that neither

Defendant DBG Property Management nor the owner of the Property had ever asserted

that he owed any money.

                    B. Plaintiff Files His First Dispute on December 30, 2019

       13.      On December 30, 2019, Plaintiff sent a dispute letter to Defendant Experian

at the address provided for disputes for its Experian RentBureau reports, explaining that

he had made all of the payments required of him under the lease for the Property and that

the claim by Defendant DBG Property Management that he owed any money was false.

       14.      Upon information and belief, after receiving the Plaintiff’s dispute letter,

the Defendant Experian then forwarded the dispute letter to Defendant DBG Property

Management.

       15.      In response to Plaintiff’s December 30, 2019 dispute letter, Defendant

Experian did not take any action to correct the false information in the disputed trade line

from Plaintiff’s credit report. Plaintiff suffered great hardship as a result of the refusal by

Defendant Experian to remove the inaccurate information or comply with its obligations

under the FRCA.

                                               4
          Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 5 of 11



                   C. Plaintiff Files an Additional Dispute on February 19, 2020

         16.     On February 18, 2020, Plaintiff obtained a new copy of his Experian

RentBureau report that still falsely showed that he owed money to Defendant DBG

Property Management and had not made any payments for the Property.

         17.     Desperate to improve his situation, Plaintiff decided to try again, sending a

dispute letter to Defendant Experian on February 19, 2020 that again disputed the alleged

debt.

         18.     Upon information and belief, after receiving the Plaintiff’s second dispute

letter, Defendant Experian then again forwarded the dispute letter to Defendant DBG

Property Management.

         19.     Neither Defendant provided a response to the Plaintiff’s February 19, 2020

dispute letter to Defendant Experian.

        D. Plaintiff Suffered Harm from Defendants’ Noncompliance with the FCRA

         20.     Plaintiff suffered economic harm and emotional distress with physical

manifestations as a direct result of the actions of both defendants.

         21.     Examples of economic harm include, but are not limited to: attorneys’ fees,

postage, wasted application fees, costs associated with purchasing a home when Plaintiff

had been hoping to rent, and harm from keeping himself from the rental market.

         22.     Examples of emotional distress include, but are not limited to: anxiety and

sleeplessness.




                                                5
         Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 6 of 11



        Count One – Negligent Violation Fair Credit Reporting Act (FCRA)
                            15 U.S.C. §§ 1681 et. seq.
                 (Against Defendant DBG Property Management)

       23.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

       24.    The FCRA requires that a furnisher such as Defendant DBG Property

Management, after receiving notice from a consumer reporting agency that a consumer

disputes information that is being reported by that furnisher, conduct a reasonable

investigation with respect to the disputed information, to review all relevant information,

to report the results of the investigation to the consumer reporting agency, and, if the

investigation reveals that the information is incomplete or inaccurate, to report those

results to all other consumer reporting agencies to which the furnisher has provided the

inaccurate information.

       25.    Defendant DBG Property Management reported inaccurate information to

Defendant Experian, in violation of its duties to report accurate consumer information.

       26.    Plaintiff disputed the inaccurate information.

       27.    After Plaintiff first disputed the inaccurate information, Defendant DBG

Property Management verified the damaging trade line as “accurate” and continued

reporting the false, damaging information about Plaintiff.

       28.    15 U.S.C. § 1681s-2 prohibits furnishers from reporting inaccurate

information, and sets forth the furnisher’s duty to investigate the completeness and

accuracy of the information reported when the furnisher receives a dispute from a

consumer.



                                              6
         Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 7 of 11



       29.    After receiving notice by the Defendant Experian, as required by the

FCRA, Defendant DBG Property Management engaged in conduct that violates 15 USC

§ 1681s-2(a), (b), by:

              a. failing to conduct investigations of the inaccurate information that

                  Plaintiff disputed;

              b. failing to report the results of investigations to Defendant Experian;

              c. failing to report an accurate status of the inaccurate information to

                  Defendant Experian, or by failing to delete the trade line because it was

                  borne of fraud;

              d. failing to properly participate, investigate and comply with the

                  reinvestigations that were conducted by any and all consumer reporting

                  agencies concerning the inaccurate information disputed by Plaintiff;

              e. continuing to furnish and disseminate inaccurate and derogatory credit,

                  account and other information concerning Plaintiff to Defendant

                  Experian; and

              f. failing to comply with the requirements imposed on furnishers of

                  information pursuant to 15 USC § 1681s-2(a), (b).

       30.    Defendant DBG Property Management’s conduct was a direct and

proximate cause, as well as a substantial factor in causing serious and concrete injury and

harm to the Plaintiff.




                                             7
         Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 8 of 11



              Count Two – Willful Violation Fair Credit Reporting Act (FCRA)
                                  15 U.S.C §§ 1681 et. seq.
                    (Against Defendant DBG Property Management)

       31.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

       32.    Each action by Defendant DBG Property Management described in Count

One was willful.

       33.    The reporting by Defendant DBG Property Management was clearly

incorrect, as it claimed that Plaintiff had lived at the Property for over a year, but had never

paid anything and owed $3,500. Furnishing and refusing to correct such clear falsehood

constitutes willful noncompliance by Defendant DBG Property Management.

       34.    With the disputes that he sent to Defendant Experian, Plaintiff complied with

his duties under the FCRA, however, Defendant DBG Property Management continued to

report the disputed trade line in violation of the FCRA.

       35.    Plaintiff is entitled to an order for statutory and punitive damages due to

Defendant DBG Property Management’s willful noncompliance of the FCRA pursuant to

15 U.S. Code § 1681n.

        Count Three – Negligent Violation Fair Credit Reporting Act (FCRA)
                             15 U.S.C §§ 1681 et. seq.
                           (Against Defendant Experian)

       36.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

       37.    The FCRA provides that if the completeness or accuracy of any item of

information contained in a consumer’s file at a credit reporting agency (“CRA”) is disputed

by the consumer and the consumer notifies the agency directly of such dispute, the agency

shall conduct a reasonable reinvestigation to determine whether the disputed information

                                               8
         Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 9 of 11



is inaccurate, or delete the item from the file within 30 days of receiving the consumer’s

dispute notice. 15 U.S.C. § 1681i(a)(2)(A).

       38.    The FCRA further requires the CRA, within 5 business days of receiving

notice of the consumer’s dispute, to provide notification of the dispute to the person who

furnished the information in dispute and requires the CRA to “include all relevant

information regarding the dispute that the agency received from the consumer.” 15 U.S.C.

§ 1681i(a)(2)(A). In conducting its reinvestigation of disputed information in a consumer

report, the CRA is required to “review and consider all relevant information submitted by

the consumer.” Id.

       39.    Defendant Experian failed to conduct a reasonable reinvestigation of the

inaccuracies that the Plaintiff disputed.

       40.    Defendant Experian failed to review and consider all relevant information

submitted by Plaintiff.

       41.    As a direct and proximate result of the above-described violations of § 1681i

of the FCRA, Plaintiff has sustained concrete and actual damages.

       42.    Despite receiving a dispute from the Plaintiff, Defendant Experian failed to

correct the disputed erroneous information.

       43.    Defendant Experian failed to employ and follow reasonable procedures to

assure maximum possible accuracy of Plaintiff’s credit report, information, and file, in

violation of 15 USC § 1681e(b).

       44.    As a direct and proximate result of the above-described violations of §

1681e(b) of the FCRA, Plaintiff has sustained damages.

                                              9
        Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 10 of 11



        Count Four – Willful Violation of Fair Credit Reporting Act (FCRA)
                             15 U.S.C §§ 1681 et. seq.
                           (Against Defendant Experian)

       45.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

       46.    Each action and inaction by Defendant Experian stated in Count Three was

willful, insomuch as even a cursory review would have revealed that the alleged debt made

no sense because it indicated that Plaintiff lived at the Property for over a year yet had paid

no money and owed $3,500.00.

       47.    As a direct and proximate result of Defendant Experian’s willful violations

of the FCRA, the Plaintiff suffered concrete and actual damages.

       48.    Plaintiff is entitled to an order for statutory and punitive damages due to

Defendant Experian’s willful noncompliance of the FCRA pursuant to 15 U.S. Code

§ 1681n.

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment in his favor

and against Defendants for actual damages and losses (including economic and non-

economic) in a sum in excess of $75,000; punitive damages for willful violations of the

FCRA at an amount to be determined by a jury; costs and attorney’s fees incurred by

Plaintiff pursuant to the Fair Credit Reporting Act; and grant Plaintiff such other and

further relief as this Court finds necessary and proper..

                                                   Respectfully submitted,


                                                   /s/ Ingmar Goldson_________
                                                   Ingmar Goldson
                                                   The Goldson Law Office
                                                   8737 Colesville Rd., Suite 308

                                              10
        Case 1:20-cv-02097-GLR Document 1 Filed 07/17/20 Page 11 of 11



                                               Silver Spring, MD 20910
                                               Tel. (240) 780-8829
                                               igoldson@goldsonlawoffice.com


                                               /s/ Joseph Mack_______________
                                               Joseph Mack
                                               The Law Offices of Joseph S. Mack
                                               PO Box 65066
                                               Baltimore, MD 21209
                                               Tel. (443) 423-0464
                                               joseph@macklawonline.com

                                               Attorneys for Plaintiff


                                  JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all legal claims and disputed facts

asserted herein.


                                                     /s/Joseph Mack_________
                                                     Joseph Mack




                                          11
